UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: The Putnam Fund for Growth and Income Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2010 Date of reporting period: July 31, 2010 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 7/31/10 (Unaudited) COMMON STOCKS (98.5%)(a) Shares Value Aerospace and defense (3.8%) Empresa Brasileira de Aeronautica SA (Embraer) ADR (Brazil) 514,000 $13,554,180 Goodrich Corp. 331,100 24,127,257 L-3 Communications Holdings, Inc. 214,600 15,674,384 Northrop Grumman Corp. 538,700 31,589,368 Precision Castparts Corp. 64,400 7,869,036 Raytheon Co. 923,209 42,716,880 United Technologies Corp. 694,800 49,400,280 Banking (11.8%) Bank of America Corp. 10,021,094 140,696,160 Bank of New York Mellon Corp. (The) 1,736,600 43,536,562 Citigroup, Inc. (NON) 7,658,400 31,399,440 JPMorgan Chase & Co. 3,515,982 141,623,755 PNC Financial Services Group, Inc. 463,300 27,515,387 State Street Corp. 1,210,700 47,120,444 SunTrust Banks, Inc. 375,775 9,751,361 U.S. Bancorp 1,037,800 24,803,420 Wells Fargo & Co. 3,615,179 100,248,914 Beverage (0.8%) Coca-Cola Co. (The) 529,400 29,175,234 Coca-Cola Enterprises, Inc. 391,000 11,221,700 Biotechnology (0.8%) Amgen, Inc. (NON) 330,800 18,038,524 Genzyme Corp. (NON) 289,800 20,158,488 Broadcasting (0.6%) DISH Network Corp. Class A 1,452,800 29,172,224 Building materials (0.1%) Masco Corp. 498,900 5,128,692 Cable television (2.5%) Comcast Corp. Class A 3,056,800 59,515,896 DIRECTV Class A (NON) 912,225 33,898,281 Time Warner Cable, Inc. 485,780 27,772,043 Chemicals (1.9%) Dow Chemical Co. (The) 1,906,700 52,110,111 E.I. du Pont de Nemours & Co. 972,800 39,563,776 Combined utilities (0.5%) El Paso Corp. 1,979,431 24,386,590 Commercial and consumer services (0.2%) Alliance Data Systems Corp. (NON) 181,500 10,432,620 Communications equipment (2.3%) Cisco Systems, Inc. (NON) 1,967,457 45,389,233 Harris Corp. 322,400 14,356,472 Motorola, Inc. (NON) 3,564,200 26,695,858 Qualcomm, Inc. 591,500 22,524,320 Computers (2.2%) EMC Corp. (NON) 1,204,400 23,835,076 Hewlett-Packard Co. 1,039,200 47,844,768 IBM Corp. 187,800 24,113,520 Seagate Technology (NON) 734,700 9,220,485 Conglomerates (2.6%) 3M Co. 135,545 11,594,519 General Electric Co. 4,370,620 70,454,394 SPX Corp. 127,800 7,611,768 Tyco International, Ltd. 966,042 36,980,088 Consumer goods (1.3%) Estee Lauder Cos., Inc. (The) Class A 123,811 7,707,235 Newell Rubbermaid, Inc. 1,083,800 16,798,900 Procter & Gamble Co. (The) 656,700 40,163,772 Consumer services (0.7%) Avis Budget Group, Inc. (NON) 1,541,400 19,020,876 Hertz Global Holdings, Inc. (NON) 1,199,600 14,083,304 Electric utilities (3.6%) Ameren Corp. 600,000 15,222,000 American Electric Power Co., Inc. 894,048 32,167,847 CMS Energy Corp. 513,700 8,178,104 Edison International 727,700 24,123,255 Entergy Corp. 266,215 20,634,325 Exelon Corp. 177,123 7,409,055 Great Plains Energy, Inc. 811,841 14,564,428 NV Energy, Inc. 390,800 4,963,160 PG&E Corp. 822,600 36,523,440 PPL Corp. 403,200 11,003,328 Electrical equipment (0.8%) Emerson Electric Co. 791,100 39,191,094 Electronics (1.3%) Integrated Device Technology, Inc. (NON) 1,320,441 7,671,762 Intersil Corp. Class A 532,300 6,046,928 MEMC Electronic Materials, Inc. (NON) 1,499,700 14,337,132 Micron Technology, Inc. (NON) 673,700 4,904,536 Texas Instruments, Inc. 1,143,300 28,228,077 Energy (oil field) (2.7%) Halliburton Co. 616,200 18,412,056 Helix Energy Solutions Group, Inc. (NON) 842,700 7,912,953 National Oilwell Varco, Inc. 648,200 25,383,512 Schlumberger, Ltd. 351,500 20,970,490 Smith International, Inc. 761,900 31,603,612 Transocean, Ltd. (Switzerland) (NON) 437,100 20,198,391 Weatherford International, Ltd. (Switzerland) (NON) 457,378 7,409,524 Energy (other) (0.1%) First Solar, Inc. (NON) 53,000 6,648,850 Engineering and construction (0.8%) Fluor Corp. 413,500 19,967,915 Foster Wheeler AG (Switzerland) (NON) 820,500 18,887,910 Financial (0.6%) AerCap Holdings NV (Netherlands) (NON) 642,200 8,361,444 KKR & Co. LP (NON) 1,328,635 12,024,147 MGIC Investment Corp. (NON) 724,290 6,221,651 Food (0.9%) Kellogg Co. 262,700 13,148,135 Kraft Foods, Inc. Class A 1,060,062 30,964,411 Forest products and packaging (0.3%) International Paper Co. 631,300 15,277,460 Health-care services (2.6%) Aetna, Inc. 1,346,300 37,494,455 CIGNA Corp. 652,000 20,055,520 Lincare Holdings, Inc. 307,300 7,301,448 McKesson Corp. 188,800 11,860,416 Omnicare, Inc. 488,700 12,036,681 WellPoint, Inc. (NON) 689,800 34,986,656 Homebuilding (0.4%) D.R. Horton, Inc. 797,200 8,785,144 Toll Brothers, Inc. (NON) 696,600 12,092,976 Insurance (6.8%) ACE, Ltd. 857,600 45,521,408 Aflac, Inc. 1,064,400 52,357,836 Allstate Corp. (The) 1,109,000 31,318,160 Assured Guaranty, Ltd. (Bermuda) 1,233,380 19,364,066 Chubb Corp. (The) 551,375 29,018,866 Everest Re Group, Ltd. 432,920 33,603,250 Hartford Financial Services Group, Inc. (The) 923,500 21,619,135 Loews Corp. 290,700 10,799,505 Marsh & McLennan Cos., Inc. 566,400 13,321,728 MetLife, Inc. 640,400 26,935,224 Prudential Financial, Inc. 232,900 13,342,841 Travelers Cos., Inc. (The) 336,800 16,991,560 XL Group PLC 731,600 12,971,268 Investment banking/Brokerage (2.0%) Goldman Sachs Group, Inc. (The) 392,093 59,135,466 Morgan Stanley 1,448,800 39,103,112 Lodging/Tourism (0.7%) Wyndham Worldwide Corp. 1,243,280 31,740,938 Machinery (1.1%) Bucyrus International, Inc. Class A 307,200 19,113,984 Lonking Holdings, Ltd. (China) 11,703,000 8,876,519 Parker Hannifin Corp. 439,500 27,301,740 Manufacturing (0.6%) Ingersoll-Rand PLC 715,500 26,802,630 Media (2.3%) Interpublic Group of Companies, Inc. (The) (NON) 1,343,200 12,276,848 Time Warner, Inc. 1,623,600 51,078,456 Viacom, Inc. Class B 640,600 21,165,424 Walt Disney Co. (The) 753,900 25,398,891 Medical technology (3.0%) Baxter International, Inc. 984,000 43,069,680 Boston Scientific Corp. (NON) 3,351,287 18,767,207 Covidien PLC (Ireland) 599,572 22,376,027 Hospira, Inc. (NON) 229,500 11,956,950 Medtronic, Inc. 902,400 33,361,728 St. Jude Medical, Inc. (NON) 459,600 16,899,492 Metals (2.2%) Alcoa, Inc. 1,487,400 16,614,258 Freeport-McMoRan Copper & Gold, Inc. Class B 411,919 29,468,685 Newmont Mining Corp. 178,900 10,000,510 Nucor Corp. 382,700 14,978,878 Steel Dynamics, Inc. 1,132,800 16,221,696 U.S. Steel Corp. 426,266 18,896,372 Oil and gas (10.4%) Apache Corp. 461,522 44,112,273 BP PLC ADR (United Kingdom) 454,800 17,496,156 Chevron Corp. 1,767,000 134,663,070 ConocoPhillips 469,500 25,925,790 EOG Resources, Inc. 278,900 27,192,750 Exxon Mobil Corp. 2,254,092 134,524,211 Nexen, Inc. (Canada) 666,000 13,786,200 Occidental Petroleum Corp. 791,414 61,674,893 QEP Resources, Inc. (NON) 311,200 10,711,504 Royal Dutch Shell PLC ADR (United Kingdom) 173,200 9,598,744 Total SA ADR (France) 416,100 21,067,143 Pharmaceuticals (6.2%) Abbott Laboratories 1,092,100 53,600,268 Johnson & Johnson 635,300 36,904,577 Merck & Co., Inc. 1,886,791 65,018,818 Pfizer, Inc. 9,401,645 141,024,675 Power producers (0.2%) AES Corp. (The) (NON) 974,700 10,049,157 Publishing (0.3%) R. R. Donnelley & Sons Co. 976,900 16,480,303 Real estate (0.4%) Annaly Capital Management, Inc. (R) 331,800 5,773,320 Anworth Mortgage Asset Corp. (R) 128,142 893,150 Chimera Investment Corp. (R) 2,644,100 10,232,667 Regional Bells (4.1%) AT&T, Inc. 4,155,800 107,801,452 Verizon Communications, Inc. 3,096,659 89,988,911 Restaurants (0.4%) McDonald's Corp. 277,400 19,343,102 Retail (4.4%) CVS Caremark Corp. 1,551,000 47,600,190 Home Depot, Inc. (The) 633,250 18,053,958 Lowe's Cos., Inc. 1,436,500 29,793,010 Macy's, Inc. 1,287,700 24,015,605 Nordstrom, Inc. 267,800 9,105,200 Office Depot, Inc. (NON) 1,433,241 6,191,601 Staples, Inc. 363,300 7,385,889 SUPERVALU, Inc. 1,047,800 11,819,184 Target Corp. 371,900 19,085,908 Wal-Mart Stores, Inc. 745,900 38,182,621 Schools (0.6%) Apollo Group, Inc. Class A (NON) 582,800 26,884,564 Semiconductor (1.7%) Atmel Corp. (NON) 4,098,300 21,434,109 FormFactor, Inc. (NON) 698,363 6,760,154 KLA-Tencor Corp. 862,800 27,324,876 Lam Research Corp. (NON) 411,800 17,373,842 Novellus Systems, Inc. (NON) 307,400 8,210,654 Shipping (0.1%) Nordic American Tanker Shipping (Bermuda) 179,100 5,136,588 Software (2.3%) CA, Inc. 685,100 13,400,556 Electronic Arts, Inc. (NON) 703,500 11,206,755 Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) 300,100 10,002,333 Microsoft Corp. 2,050,200 52,915,662 Oracle Corp. 886,900 20,966,316 Telecommunications (0.8%) Sprint Nextel Corp. (NON) 4,213,500 19,255,695 Vodafone Group PLC ADR (United Kingdom) 748,800 17,581,824 Textiles (0.4%) Hanesbrands, Inc. (NON) 807,800 20,235,390 Tobacco (1.1%) Altria Group, Inc. 366,000 8,110,560 Philip Morris International, Inc. 918,000 46,854,718 Waste Management (0.2%) Republic Services, Inc. 237,700 7,573,122 Total common stocks (cost $4,236,349,630) CONVERTIBLE BONDS AND NOTES (0.2%)(a) Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $6,750,000 $10,332,225 Total convertible bonds and notes (cost $6,763,599) SHORT-TERM INVESTMENTS (0.8%)(a) Shares Value Putnam Money Market Liquidity Fund 0.12% (e) 40,524,070 $40,524,070 Total short-term investments (cost $40,524,070) TOTAL INVESTMENTS Total investments (cost $4,283,637,299) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2009 through July 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $4,820,546,641. (b) The aggregate identified cost on a tax basis is $4,442,899,539, resulting in gross unrealized appreciation and depreciation of $653,857,868 and $300,036,933, respectively, or net unrealized appreciation of $353,820,935. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $91,666 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $705,716,232 and $751,397,837, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. ADR, after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $213,131,746 $ $ Capital goods 343,769,780 8,876,519 Communication services 355,814,102 Conglomerates 126,640,769 Consumer cyclicals 409,885,002 Consumer staples 328,812,581 Energy 639,292,122 Financials 1,035,605,247 Health care 604,911,610 Technology 464,763,424 Transportation 5,136,588 Utilities and power 209,224,689 Total common stocks Convertible bonds and notes 10,332,225 Short-term investments 40,524,070 Totals by level $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: September 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2010
